 
FACTORING AND SECURITY AGREEMENT
 
THIS FACTORING AND SECURITY AGREEMENT is made as of August 13, 2008 by and
between TXP CORPORATION, a Nevada Corporation (“Seller”) and LANDRY MARKS
PARTNERS LP, a Texas limited partnership (“Purchaser”).
 
1. Definitions. The following terms used herein shall have the following
meaning. All capitalized terms not herein defined shall have the meaning set
forth in the Uniform Commercial Code:
 
1.1. “Account”– this term shall have the same definition as given to it in the
Uniform Commercial Code.
 
1.2. “Advance” – for each Purchased Account, the Face Amount minus Initial
Discount minus the product of (A) the Reserve Percentage multiplied by (B) the
Face Amount.
 
1.3. “Account Debtor” – this term shall have the same definition as given to it
in the Uniform Commercial Code.
 
1.4. “Avoidance Claim” - any claim that any payment received by Purchaser from
or for the account of an Account Debtor is avoidable under the Bankruptcy Code
or any other debtor relief statute.
 
1.5. “Chosen State” -  Texas.
 
1.6. “Clearance Days” - three (3) business days for all payments.
 
1.7. “Closed” - a Purchased Account is closed upon the first to occur of (i)
receipt of full payment by Purchaser or (ii) the unpaid Face Amount has been
charged to the Reserve Account by Purchaser pursuant to the terms hereof.
 
1.8. Section not used. 
 
1.9. “Collateral” - all now owned and hereafter acquired Accounts and other
receivables, Instruments and other forms of obligations and rights to payment of
the Seller, Chattel Paper, including Promissory Notes, Investment Property,
Documents, and General Intangibles, together with the proceeds thereof
(including proceeds of proceeds), all goods, services and inventory represented
by such Accounts and all such goods, services and inventory that may be returned
by the company’s customers, and all proceeds of any insurance thereon.
 
1.10. “Discounts”– the Initial Discount and the Additional Discount.
 
1.11. “Eligible Account” - an Account which is acceptable for purchase as
determined by Purchaser in the exercise of its reasonable sole credit or
business judgment.
 
1.12. “Events of Default” - See Section 14.1.
 
1.13. “Face Amount” - the face amount due on a Purchased Account at the time of
Purchase.
 
1.14. “Additional Discount” – a discount in the amount of one percent (1%) of
the Face Amount of a Purchased Account.
 
1.15. Section not used.
 
1.16. “Initial Discount”– two percent (2%) of the Face Amount.


Page 1 of 15

--------------------------------------------------------------------------------


 
1.17. “Invoice” - the document that evidences or is intended to evidence an
Account. Where the context so requires, reference to an Invoice shall be deemed
to refer to the Account to which it relates.
 
1.18. “Ineligible Account Date” - the date which is sixty (60) days from the
date on which a Purchased Account was purchased or ninety (90) days from the
invoice date of a Purchased Account, whichever comes first.
 
1.19. “Maximum Amount”- $1,500,000
 
1.20. “Misdirected Payment Fee” - fifteen percent (15%) of the amount of any
payment on account of a Purchased Account which has been received by Seller and
not delivered in kind to Purchaser on the second business day following the date
of receipt by Seller.
 
1.21. “Missing Notation Fee”– fifteen percent (15%) of the Face Amount.
 
1.22. “Obligations” - all present and future obligations owing by Seller to
Purchaser whether or not for the payment of money, whether or not evidenced by
any note or other instrument, whether direct or indirect, absolute or
contingent, due or to become due, joint or several, primary or secondary,
liquidated or unliquidated, secured or unsecured, original or renewed or
extended, whether arising before, during or after the commencement of any
bankruptcy case in which Seller is a Debtor.
 
1.23. “Parties” - Seller and Purchaser.
 
1.24. “Purchase Price” - the Face Amount less the Discounts.
 
1.25. “Purchased Accounts”– Eligible Accounts purchased hereunder which have not
been Repurchased.
 
1.26. “Repurchased” - an Account has been repurchased when Seller has paid to
Purchaser the then unpaid Face Amount.
 
1.27. “Required Reserve Amount” - the Reserve Percentage multiplied by the
unpaid balance of Purchased Accounts.
 
1.28. “Reserve Account” - a bookkeeping account on the books of the Purchaser
representing an unpaid portion of the Purchase Price, maintained by Purchaser to
ensure Seller's performance with the provisions hereof.
 
1.29. “Reserve Percentage”– fifteen percent (15%).
 
1.30. “Reserve Shortfall” - the amount by which the Reserve Account is less than
the Required Reserve Amount.
 
1.31. “Schedule of Accounts” - a form supplied by Purchaser from time to time
wherein Seller lists such of its Accounts as it requests that Purchaser purchase
under the terms of this Agreement.
 
2. Sale; Purchase Price; Billing; Reserve 
 
2.1. Assignment and Sale.
 
2.1.1. Seller shall sell to Purchaser as absolute owner, with full recourse,
such of Seller's Accounts as are listed from time to time on Schedules of
Accounts, a specimen copy of which is annexed hereto as Exhibit B.
 
2.1.2. Each Schedule of Accounts shall be accompanied by such documentation
supporting and evidencing the Account as Purchaser shall from time to time
request.
 
Page 2 of 15

--------------------------------------------------------------------------------


 
2.1.3. Purchaser shall have the right, but not the obligation, to purchase from
Seller such Accounts as Purchaser in its sole discretion determines to be
Eligible Accounts, so long as the aggregate Face Amount of Accounts, less
payments received on such Accounts does not exceed, before and after such
purchase, the Maximum Amount.
 
2.1.4. Purchaser shall pay the Advance, less any amounts due to Purchaser from
Seller, of any Purchased Account, to Seller whereupon the Accounts shall be
deemed purchased hereunder.
 
2.2. Billing. Purchaser may send a monthly statement to all Account Debtors
itemizing their account activity during the preceding billing period. All
Account Debtors will be instructed to make payments to Purchaser prior to an
Account being purchased by Purchaser.
 
2.3. Reserve Account.
 
2.3.1. Seller shall pay to Purchaser, on demand, the amount of any Reserve
Shortfall. 
 
2.3.2. Provided no Event of Default has occurred which is continuing, Purchaser
shall pay to Seller upon Seller's request, any amount by which the Reserve
Account exceeds the Required Reserve Amount; provided, that Seller shall be
entitled to make such demand not more than twice in any one (1) month,
Notwithstanding, Purchaser may retain all Reserve Amounts to be applied to
Seller’s Obligations.
 
2.3.3. Purchaser may charge the Reserve Account with any Obligation, including
any amounts due from Seller to Purchaser hereunder.
 
2.3.4. Purchaser may pay any amounts due Seller hereunder by a credit to the
Reserve Account;
 
2.3.5. Upon termination of this Agreement, Purchaser may retain the Reserve
Account:
 
2.3.5.1. for forty-five (45) days thereafter to be applied to payment of any
Obligations that were unknown to Purchaser at the time of termination, and
 
2.3.5.2. unless and until Seller has executed and delivered to Purchaser a
general release in the form of Exhibit A hereto.
 
3. Authorization for Purchases. Subject to the terms and conditions of this
Agreement, Purchaser is authorized to purchase Accounts upon telephonic,
facsimile or other instructions received from anyone purporting to be an
officer, employee or representative of Seller.
 
4. Additional Discounts, Fees and Expenses. Seller shall pay to Purchaser:
 
4.1. Additional Discount. The Additional Discount, on all accounts not Closed
within 45 days after purchase will be charged on the 46st day after purchase and
every 15 days thereafter, which amount may also be charged against the Reserve
Account until such Account is Closed.
 
4.2. Misdirected Payment Fee. Any Misdirected Payment Fee immediately upon its
accrual.
 
4.3. Missing Notation Fee. The Missing Notation Fee on any Invoice that is sent
by Seller to an Account Debtor which does not contain the notice as required by
Section 10.5 hereof, which fee shall be due and payable immediately upon demand
from Purchaser.
 
4.4. Section not used.

Page 3 of 15

--------------------------------------------------------------------------------


 
4.5. Out-of-pocket Expenses. The reasonable, out-of-pocket expenses directly
incurred by Purchaser in the negotiation, execution, administration and/or
enforcement of this Agreement, such as wire transfer fees, legal fees, postage
and audit fees.
 
5. Repurchase Of Accounts. Purchaser may require that Seller repurchase, by
payment of the then unpaid Face Amount thereof, together with any unpaid
Discounts and/or fees relating to the Purchased Account within five (5) business
days after written demand from Purchaser, or, immediately without written demand
or notice from Purchaser, at Purchaser's option, by Purchaser's charge to the
Reserve Account:
 
5.1. Any Purchased Account, the payment of which has been disputed by the
Account Debtor obligated thereon, Purchaser being under no obligation to
determine the merit or validity of such dispute;
 
5.2. Any Purchased Account for which Seller has breached its warranty under
Section 12 hereunder;
 
5.3. Any Purchased Account owing from an Account Debtor which in Purchaser’s
reasonable credit judgment has become insolvent;
 
5.4. All Purchased Accounts upon the occurrence of an Event of Default, or upon
the termination date of this Agreement; and
 
5.5. Any Purchased Account which remains unpaid beyond the Ineligible Account
Date.
 
6. Security Interest.
 
6.1. As collateral securing the Obligations, Seller grants to Purchaser a
continuing first priority security interest in and to the Collateral.
 
6.2. Notwithstanding the creation of the above security interest, the
relationship of the parties shall be that of Purchaser and Seller of Accounts,
and not that of lender and borrower.
 
7. Clearance Days. For all purposes under this Agreement, Clearance Days will be
added to the date on which any payment is received by Purchaser.
 
8. Authorization to Purchaser.
 
8.1. Seller hereby irrevocably authorizes Purchaser at Seller's expense, to
exercise at any time any of the following powers until all of the Obligations
have been paid in full: (a) receive, take, endorse, assign, deliver, accept and
deposit, in the name of Purchaser or Seller, any and all cash, checks,
commercial paper, drafts, remittances and other instruments and documents
relating to the Collateral, the Purchased Accounts or the proceeds thereof, (b)
take or bring, in the name of Purchaser or Seller, all steps, actions, suits or
proceedings deemed by Purchaser necessary or desirable to effect collection of
or other realization upon the Accounts and other Collateral, (c) after an Event
of Default, change the address for delivery of mail to Seller and to receive and
open mail addressed to Seller, (d) after an Event of Default, extend the time of
payment of, compromise or settle for cash, credit, return of merchandise, and
upon any terms or conditions, any and all Accounts or other Collateral which
includes a monetary obligation and discharge or release any Account Debtor or
other obligor (including filing of any public record releasing any lien granted
to Seller by such account debtor), without affecting any of the Obligations, (e)
pay any sums necessary to discharge any lien or encumbrance which is senior to
Purchaser's security interest in the Collateral, which sums shall be included as
Obligations hereunder, and in connection with which sums interest shall accrue
and shall be due and payable at the lesser of 18% per annum or the highest
lawful rate, (f) file in the name of Seller or Purchaser or both, (1) mechanics
lien or related notices or (2) claims under any payment bond, in connection with
goods or services sold by Seller in connection with the improvement of realty,
and (g) notify any Account Debtor obligated with respect to any Account, that
the underlying Account has been assigned to Purchaser by Seller and that payment
thereof is to be made to the order of and directly and solely to Purchaser, and
(h) communicate directly with Seller’s Account Debtors to verify the amount and
validity of any Account created by Seller.

Page 4 of 15

--------------------------------------------------------------------------------



8.2. Seller authorizes Purchaser at any time and from time to time to file any
initial financing statements and amendments thereto that:
 
8.2.1. indicate the Collateral as all account of the Seller or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC, or as being of an equal or
lesser scope or with greater detail;
 
8.2.2. contain any other information required by Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Seller is an organization, the type of organization,
and any organization identification number issued to the Seller;
 
8.2.3. contain a notification that the Seller has granted a negative pledge to
the Purchaser, and that any subsequent lienor may be tortuously interfering with
Purchaser’s rights; and
 
8.2.4. advises third parties that any notification of Seller’s Account Debtors
will interfere with Purchaser’s collection rights.
 
8.3. Seller hereby releases and exculpates Purchaser, its officers, employees
and designees, from any liability arising under this Agreement or in furtherance
thereof, whether of omission or commission, and whether based upon any error of
judgment or mistake of law or fact, except for gross negligence and willful
misconduct. In no event will Purchaser have any liability to Seller for lost
profits, punitive, exemplary, speculative or other special or consequential
damages, except for gross negligence and willful misconduct. Without limiting
the generality of the foregoing, Seller releases Purchaser from any claims which
Seller may now or hereafter have arising out of Purchaser's endorsement and
deposit of checks issued by Seller's customers stating that they were in full
payment of an Account, but issued for less than the full amount which may have
been owed on the Account
 
8.4. Seller authorizes Purchaser to accept, indorse and deposit on behalf of
Seller any checks tendered by an Account Debtor “in full payment” of its
obligation to Seller. Seller hereby waives, and agrees that it shall not assert
against Purchaser any claim arising therefrom, irrespective of whether such
action by Purchaser effects an accord and satisfaction of Seller's claims under
the Uniform Commercial Code, or otherwise.
 
9. ACH Authorization. In order to satisfy any of the Obligations, Purchaser is
hereby authorized by Seller to initiate electronic debit or credit entries
through the ACH system to any deposit account maintained by Seller wherever
located.
 
10. Covenants By Seller.
 
10.1. Seller shall not, without the prior written consent of Purchaser in each
instance, (a) grant any extension of time for payment of any of the Accounts,
(b) compromise or settle any of the Accounts for less than the full amount
thereof, (c) release in whole or in part any Account Debtor, or (d) grant any
credits, discounts, allowances, deductions, return authorizations or the like
with respect to any of the Accounts.
 
10.2. From time to time as requested by Purchaser, at the sole expense of
Seller, Purchaser or its designee shall have unrestricted access, during
reasonable business hours if prior to an Event of Default and at any time if on
or after an Event of Default, to all premises where the Collateral is located
for the purposes of inspecting (and removing, if after the occurrence of an
Event of Default) any of the Collateral, including Seller's books and records,
and Seller shall permit Purchaser or its designee to make copies of such books
and records or extracts therefrom as Purchaser may request.
 
10.3. Seller shall furnish to Purchaser on a monthly basis such financial
statements and other financial information as Purchaser may from time to time
request. All such financial statements shall show all material contingent
liabilities and shall accurately and fairly present the results of operations
and the financial condition of Seller at the dates and for the period indicated.
Without limitation of the foregoing, Seller shall furnish to Purchaser the
following statements:

Page 5 of 15

--------------------------------------------------------------------------------



10.3.1.  Income statements of the Seller dated as of the last day of each month,
to be delivered within 20 days after the end of each month and certified by
Seller as true, correct, and complete, and yearly income statements of Seller to
be delivered within 90 days after the end of each fiscal year and certified by
Seller as true, correct, and complete.
 
10.3.2.  Schedules containing the aging of accounts receivable and accounts
payable of the Seller dated as of the last day of each month, to be delivered
within 5 business days after the end of each month and certified by the Seller
to be true, correct and complete.
 
10.3.3.  Annual balance sheets and financial statements from Seller within 105
days of the end of each fiscal year of the reporting party, which are true and
correct in all respects, have been prepared in accordance with GAAP, and fairly
present the financial condition(s) of the person(s) referred to therein as of
the date(s) indicated.
 
10.3.4. If Seller fails to furnish or cause to be furnished promptly any report
required above, or if Purchaser reasonably deems such reports to be
unacceptable, Purchaser may elect (in addition to exercising any other right and
remedy) to conduct an audit of all books and records of Seller and/or prepare
the statement or statements which Seller failed to procure and deliver. Such
audit shall be made and such statement or statements shall be prepared by an
independent firm of certified public accountants to be selected by Purchaser.
Seller shall pay all reasonable expenses of the audit and other services, which
expenses shall be immediately due and payable.
 
10.4. Without expense to Purchaser, Purchaser may use any of Seller's personnel,
equipment, including computer equipment, programs, printed output and computer
readable media, supplies and premises for the collection of Accounts and
realization on other Collateral as Purchaser, in its sole discretion, deems
appropriate. Seller hereby irrevocably authorizes all accountants and third
parties to disclose and deliver to Purchaser at Seller's expense all financial
information, books and records, work papers, management reports and other
information in their possession relating to Seller.
 
10.5. Before sending any Invoice to an Account Debtor, Seller shall mark same
with a notice of assignment as may be required by Purchaser.
 
10.6. Seller shall pay when due all payroll and other taxes, and shall provide
proof thereof to Purchaser in such form as Purchaser shall reasonably require.
 
10.7. Except as is set forth in the Intercreditor Agreement by and between
Seller, Purchaser and YA Global Investments, L.P., Seller shall not create,
incur, assume or permit to exist any lien upon or with respect to any Collateral
now owned or hereafter acquired by Seller with the sole exception of existing
liens filed on Sellers equipment.
 
10.8. Seller shall maintain insurance on all insurable property owned or leased
by Seller in the manner, to the extent and against at least such risks (in any
event, including but not limited to fire and business interruption insurance) as
usually maintained by owners of similar businesses and properties in similar
geographic areas. All such insurance shall be in amounts and form and with
insurance companies acceptable to Purchaser in its reasonable discretion. Seller
shall furnish to Purchaser: (a) upon written request, any and all information
concerning such insurance carried; (b) as requested by Purchaser, loss payee
endorsements (or their equivalent) in favor of Purchaser. All policies of
insurance shall provide for not less than thirty (30) day’s prior written
cancellation notice to Purchaser.
 
10.9. Notwithstanding that Seller has agreed to pay the Misdirected Payment Fee,
Seller shall deliver in kind to Purchaser on the next banking day following the
date of receipt by Seller of the amount of any payment on account of a Purchased
Account.

Page 6 of 15

--------------------------------------------------------------------------------



10.10. Avoidance Claims.
 
10.10.1. Seller shall indemnify Purchaser from any loss arising out of the
assertion of any Avoidance Claim and shall pay to Purchaser on demand the amount
thereof.
 
10.10.2. Seller shall notify Purchaser within two business days of it becoming
aware of the assertion of an Avoidance Claim.
 
10.10.3. This provision shall survive termination of this Agreement.
 
11. Account Disputes. Seller shall notify Purchaser promptly of and, if
requested by Purchaser, will settle all disputes concerning any Purchased
Account, at Seller's sole cost and expense. Purchaser may, but is not required
to, attempt to settle, compromise, or litigate (collectively, “Resolve”) the
dispute upon such terms as Purchaser in its sole discretion deem advisable, for
Seller's account and risk and at Seller's sole expense. Upon the occurrence of
an Event of Default Purchaser may Resolve such issues with respect to any
Account of Seller.
 
12. Representation and Warranties . Seller represents and warrants that: 
 
12.1. It is fully authorized to enter into this Agreement and to perform
hereunder;
 
12.2. This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally); and
 
12.3. Seller is in good standing in the State of its organization.
 
12.4. Each Purchased Account is and will remain:
 
12.4.1. a bona fide existing obligation created by the sale and delivery of
conforming goods or the rendition of services in the ordinary course of Seller’s
business, and all underlying goods have been delivered to the Account Debtor, or
all underlying services have been rendered by the Seller, in complete
fulfillment of all of the terms and conditions of the contract relating to
payment of the Account with the Account Debtor (a true and complete copy of
which contract having been delivered to Purchaser if the contract is written),
and the Account Debtor has accepted the goods or services to which the Account
relates;
 
12.4.2. denominated and payable only in United States dollars and constitutes
the legal, valid and binding payment obligation of the Account Debtor,
enforceable in accordance with its terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally);
 
12.4.3. current and not past due as of the date of purchase by Purchaser, and
has not been paid by or on behalf of the Account Debtor in whole or in part, and
is not and will not be subject to any dispute, rescission, set-off, recoupment,
defense or claim by the Account Debtor, whether relating to the price, quality,
quantity, workmanship, delay in delivery, set off, counterclaim or otherwise,
and the Account Debtor has not and will not claim any defense of any kind or
character (other than bankruptcy or insolvency arising after the date of such
sale of such account to Purchaser hereunder) against payment of such account; ;
 
12.5. No Purchased Account is from a sale of goods or rendition of services to
an entity which is affiliated with Seller. Each Purchased Account has resulted
from an “arms length” transaction with the applicable Account Debtor.
 
12.6. Seller has not received notice of any actual, imminent, or threatened
bankruptcy, insolvency, or material impairment of the financial condition of any
applicable Account Debtor liable under a Purchased Account. Seller has no
knowledge of any fact which would lead it to expect that, as of the date of sale
of such account to Purchaser, that such Account will not be paid in the full
stated amount when due.

Page 7 of 15

--------------------------------------------------------------------------------



Each representation and warranty of Seller contained in this Agreement shall be
deemed to be made at and as of the date hereof and at and as of the date of each
sale of Accounts to Purchaser hereunder.
 
13. Representation and Warranties of Purchaser. Purchaser represents and
warrants that:
 
13.1 It is fully authorized to enter into this Agreement and to perform
hereunder;
 
13.2 This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms (except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally); and
 
13.3 Purchaser is in good standing in the State of its organization.
 
13.4 The execution, delivery and performance of this Agreement has been duly
authorized by Purchaser's Board of Directors and will not violate any law or any
order of any court or government agency applicable to Purchaser, as the case may
be, or the Certificate of Incorporation or Bylaws of Purchaser, and will not
result in any breach of or default under, or, except as expressly provided
herein, result in the creation of any encumbrance upon any of the assets of
Purchaser pursuant to the terms of any agreement or instrument by which
Purchaser or any of its assets may be bound. No approval of or filing with any
governmental authority is required for Purchaser to enter into, execute or
perform this Agreement
 
14. Default.
 
14.1. Events of Default. The following events will constitute an Event of
Default hereunder:
 
14.1.1. A default or breach occurs which is not cured within any applicable
grace period or waived in writing in the payment of any amount with respect to
any indebtedness of Seller or any of Seller's affiliates in excess of $50,000
individually or in the aggregate, or in the performance, observance or
fulfillment of any provision contained in any agreement, contract, document or
instrument to which Seller or any of Seller's affiliates is a party or to which
any of their properties or assets are subject or bound (1) under or pursuant to
which any indebtedness in excess of $50,000 individually or in the aggregate was
issued, created, assumed, guaranteed or secured and such default or breach
continues for more than any applicable grace period or permits the holder of any
such indebtedness to accelerate the maturity thereof, or (2) that is between
Seller or any of Seller's affiliates and Landry Marks or YA Global Investments
LP or their affiliates after giving effect to any required notice or cure period
thereunder,

14.1.2. Seller defaults in the payment of any Obligations or in the performance
of any provision hereof or of any other agreement now or hereafter entered into
with Purchaser, or any warranty or representation contained herein proves to be
false in any way, howsoever minor,
 
Seller or any guarantor of the Obligations becomes subject to any debtor-relief
proceedings,
 
14.1.3. any such guarantor fails to perform or observe any of such Guarantor's
obligations to Purchaser or shall notify Purchaser of its intention to rescind,
modify, terminate or revoke any guaranty of the Obligations, or any such
guaranty shall cease to be in full force and effect for any reason whatever,
 
Purchaser for any reason, in good faith, deems itself insecure with respect to
the prospect of repayment or performance of the Obligations;
 
14.1.4. Seller:
 

14.1.4.1.
Executes an assignment for the benefit of creditors, or takes any action in
furtherance thereof; or (B) admits in writing its inability to pay, or fails to
pay, its debts generally as they become due; or (C) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of, Title 11 of the United States Code as now or hereafter
in effect or any other federal, state or local law, domestic or foreign, as now
or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or similar laws affecting the rights of creditors (Title 11 of the
United States Code and such other laws being herein called "Debtor Relief
Laws"), or takes any action in furtherance thereof; or (D) seeks the appointment
of a receiver, trustee, custodian or liquidator of the Project or any part
thereof or of any significant portion of its other property; or

 
 
Page 8 of 15

--------------------------------------------------------------------------------

 
 

14.1.4.2.
Suffers the filing of a petition, case, proceeding or other action against it as
a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Collateral or any part thereof or of any
significant portion of its other property, and (A) admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (B) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (C) in a proceeding under
Debtor Relief Laws, the case is converted from one chapter to another, or (D)
fails to have the petition, case, proceeding or other action permanently
dismissed or discharged on or before the earlier of trial thereon or sixty (60)
days next following the date of its filing; or

 

14.1.4.3.
Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or makes any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings which are not vacated and such lien discharged prior to
enforcement thereof and in any event within sixty (60) days from the date
thereof; or

 

14.1.4.4.
Fails to have discharged within a period of ten (10) days any attachment,
sequestration, or similar writ levied upon any of its property; or

 

14.1.4.5.
Fails to pay any final money judgment against it; provided that, Seller shall
have the opportunity to cure such non-payment within five (5) business days
after such default..

 
14.2. Notice. SELLER WAIVES ANY REQUIREMENT THAT PURCHASER INFORM SELLER BY
AFFIRMATIVE ACT OR OTHERWISE OF ANY ACCELERATION OF SELLER’S OBLIGATIONS
HEREUNDER. FURTHER, PURCHASER'S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT
ANY “DEFAULT” OR “PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY PURCHASER OF
ITS CLAIM THERETO.
 
14.3. Effect of Default.
 
14.3.1. Upon the occurrence of any Event of Default, in addition to any rights
Purchaser has under this Agreement or applicable law, Purchaser may immediately
terminate this Agreement, at which time all Obligations shall immediately become
due and payable without notice.
 
15. Account Stated. From time to time during the term of this Agreement,
Purchaser may render to Seller a statement setting forth the transactions
arising hereunder. Each statement shall be considered correct and binding upon
Seller as an account stated, except to the extent that Purchaser receives,
within ten (10) days after the mailing of such statement, written notice from
Seller of any specific exceptions by Seller to that statement, and then it shall
be binding against Seller as to any items to which it has not objected.

Page 9 of 15

--------------------------------------------------------------------------------



16. Waiver. No failure to exercise and no delay in exercising any right, power,
or remedy hereunder shall impair any right, power, or remedy which Purchaser may
have, nor shall any such delay be construed to be a waiver of any of such
rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver by Purchaser of any breach or default by Seller
hereunder be deemed a waiver of any default or breach subsequently occurring.
All rights and remedies granted to Purchaser hereunder shall remain in full
force and effect notwithstanding any single or partial exercise of, or any
discontinuance of action begun to enforce, any such right or remedy. The rights
and remedies specified herein are cumulative and not exclusive of each other or
of any rights or remedies that Purchaser would otherwise have. Any waiver,
permit, consent or approval by Purchaser of any breach or default hereunder must
be in writing and shall be effective only to the extent set forth in such
writing and only as to that specific instance.
 
17. Termination; Effective Date.
 
17.1. This Agreement will be effective when accepted by Purchaser and shall be
further annually extended automatically unless Seller shall indicate its
intention to terminate at least thirty days prior to the next annual anniversary
date hereof, whereupon this Agreement shall terminate on such anniversary date
hereof.
 
17.2. Purchaser may terminate this Agreement at any time upon giving Seller at
least thirty (30) days prior written notice of termination, whereupon this
Agreement shall terminate on the earlier date of the date set forth in such
written notice or on the anniversary date hereof.
 
17.3. Purchaser may, at its election, terminate this Agreement immediately and
without the requirement of notice to Seller upon an Event of Default hereunder.
 
17.4. Upon termination, Seller shall pay the Obligations to Purchaser, and
Purchaser shall not purchase any Accounts from Seller. Termination of this
Agreement shall not affect the rights and obligations of the parties hereunder
with respect to transactions occurring on or prior to the date of such
termination, and this Agreement shall continue to govern the rights and
obligations of the parties hereto with respect to accounts purchased by
Purchaser from Seller on or prior to the date of such termination. All security
interests granted or contemplated by this Agreement shall survive the
termination of this Agreement until all amounts payable to Purchaser with
respect to transactions occurring on or prior to the date of termination have
been paid to Purchaser, and Seller has performed all its obligations to
Purchaser with respect to such transactions and all obligations under this
Agreement including but not limited to payment of any fees owing hereunder.
 
18. Amendment. Neither this Agreement nor any provisions hereof may be changed,
waived, discharged or terminated, nor may any consent to the departure from the
terms hereof be given, orally (even if supported by new consideration), but only
by an instrument in writing signed by all parties to this Agreement. Any waiver
or consent so given shall be effective only in the specific instance and for the
specific purpose for which given.
 
19. No Lien Termination without Release. In recognition of the Purchaser's right
to have its attorneys' fees and other expenses incurred in connection with this
Agreement secured by the Collateral, notwithstanding payment in full of all
Obligations by Seller, Purchaser shall not be required to record any
terminations or satisfactions of any of Purchaser's liens on the Collateral
unless and until Seller has executed and delivered to Purchaser a general
release in the form of Exhibit A hereto. Seller understands that this provision
constitutes a waiver of its rights under §9-513 of the UCC.
 
20. Conflict. Unless otherwise expressly stated in any other agreement between
Purchaser and Seller, if a conflict exists between the provisions of this
Agreement and the provisions of such other agreement, the provisions of this
Agreement shall control.
 
21. Survival. All representations, warranties and agreements of Seller herein
contained shall be effective so long as any portion of this Agreement remains
executory.

Page 10 of 15

--------------------------------------------------------------------------------



22. Severability. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
 
23. Enforcement. This Agreement and all agreements relating to the subject
matter hereof is the product of negotiation and preparation by and among each
party and its respective attorneys, and shall be construed accordingly.
 
24. Relationship of Parties. The relationship of the parties hereto shall be
that of Seller and Purchaser of Accounts, and Purchaser shall not be a fiduciary
of the Seller, although Seller may be a fiduciary of the Purchaser.
 
25. Attorneys Fees. Seller agrees to reimburse Purchaser within five (5)
business days from on demand for:
 
25.1. the actual amount of all costs and expenses, including attorneys' fees,
which Purchaser has incurred or may incur in:
 
25.1.1. negotiating, preparing, or administering this Agreement and any
documents prepared in connection herewith, all of which shall be paid
contemporaneously with the execution hereof;
 
25.1.2. any way arising out of this Agreement;
 
25.1.3. protecting, preserving or enforcing any lien, security interest or other
right granted by Seller to Purchaser or arising under applicable law, whether or
not suit is brought, including but not limited to the defense of any Avoidance
Claims;
 
25.2. the actual costs, including photocopying (which, if performed by
Purchaser's employees, shall be at the rate of $.10/page), travel, and
attorneys' fees and expenses incurred in complying with any subpoena or other
legal process attendant to any litigation in which Seller is a party;
 
25.3. The actual amount of all costs and expenses, including attorneys' fees,
which Purchaser may incur in enforcing this Agreement and any documents prepared
in connection herewith, or in connection with any federal or state insolvency
proceeding commenced by or against Seller, including those (i) arising out the
automatic stay, (ii) seeking dismissal or conversion of the bankruptcy
proceeding or (ii) opposing confirmation of Seller's plan thereunder.
 
26. Entire Agreement. This Agreement supersedes all other agreements and
understandings between the parties hereto, verbal or written, express or
implied, relating to the subject matter hereof. No promises of any kind have
been made by Purchaser or any third party to induce Seller to execute this
Agreement. No course of dealing, course of performance or trade usage, and no
parole evidence of any nature, shall be used to supplement or modify any terms
of this Agreement.
 
27. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.
 
28. JURY TRIAL WAIVER. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY
RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Page 11 of 15

--------------------------------------------------------------------------------



29. Venue; Jurisdiction.  Governing Law; Venue; Submission to Jurisdiction. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF TEXAS. THIS AGREEMENT IS PERFORMABLE BY THE PARTIES IN DALLAS COUNTY,
TEXAS. SELLER AND PURCHASER EACH AGREE THAT DALLAS COUNTY, TEXAS SHALL BE THE
EXCLUSIVE VENUE FOR LITIGATION OF ANY DISPUTE OR CLAIM ARISING UNDER OR RELATING
TO THIS AGREEMENT, AND THAT SUCH COUNTY IS A CONVENIENT FORUM IN WHICH TO DECIDE
ANY SUCH DISPUTE OR CLAIM. SELLER AND PURCHASER EACH CONSENT TO THE PERSONAL
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN DALLAS COUNTY, TEXAS FOR
THE LITIGATION OF ANY SUCH DISPUTE OR CLAIM. SELLER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM
 
30. Assignment. Purchaser may assign its rights and delegate its duties
hereunder. Upon such assignment, Seller shall be deemed to have attorned to such
assignee and shall owe the same obligations to such assignee and shall accept
performance hereunder by such assignee as if such assignee were Purchaser. This
Agreement is not assignable by Seller, unless consented to in writing by
Purchaser.
 
31. Indemnification. Seller agrees to indemnify, defend and hold the Indemnified
Persons (hereinafter defined) harmless from and against any and all loss,
liability, obligation, damage, penalty, judgment, claim, deficiency and expense
(including interest, penalties, attorneys’ fees and amounts paid in settlement)
owing to any third party to which any Indemnified Person may become subject
arising out of or based upon this Agreement as well as any prior relationship of
Seller with any Indemnified Person, whether by alleged or actual negligence of
any Indemnified Person, except and to the extent caused by the gross negligence
or willful misconduct of any Indemnified Person. Where used herein, the term
“Indemnified Persons” shall mean Purchaser and its partners, officers, members,
employees, attorneys, representatives, agents, affiliates, successors and
assigns.
 
Waiver and Release. Seller, by its execution of this Agreement, does hereby
covenant, warrant and represent that (i) Seller is not in default and no default
exists under any prior agreements or transactions with Purchaser, (ii) Seller
releases, relinquishes and waives any and all defenses to the enforceability of
any prior agreements or transactions with Purchaser in connection therewith to
which Seller may have otherwise been entitled as of the date hereof, (iii)
Seller relinquishes, waives and releases Purchaser from any and all claims known
or unknown which Seller may or might have against Purchaser arising directly or
indirectly out of or from any prior agreements or transactions between Seller
and Purchaser, (iv) the benefit received and to be received by Seller as a
result of this Agreement shall and does constitute sufficient and valuable
consideration to Seller for entering into and performing its obligations under
this Agreement, (v) the execution, delivery and performance by Seller of this
Agreement and the consummation of the transaction contemplated thereby are (a)
not prohibited by any indenture, contract or agreement, law or corporate or
partnership documents, including, but not limited to the Bylaws and Articles of
Incorporation or Certificate of Incorporation, as the case may be, if Seller is
a corporation, or Seller’s partnership agreement, if Seller is a partnership,
(b) duly authorized by appropriate action of Seller, and (c) legally valid and
binding obligations of Seller and will continue to be such and enforceable
against the Seller according to their terms (except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors' rights generally),
(vi) that this Agreement will be executed and delivered by properly authorized
officers of Seller, (vii) Purchaser has no obligation to continue the prior
agreements or enter into this Agreement except for the considerations herein
expressed, and (viii) the representations and warranties set forth herein will
survive the execution and delivery of this Agreement.

Page 12 of 15

--------------------------------------------------------------------------------



32. Notice. 
 
32.1. All notices required to be given to any party other than Purchaser shall
be deemed given upon the first to occur of (i) deposit thereof in a receptacle
under the control of the United States Postal Service, (ii) deposit with a
nationally recognized overnight courier (such as Federal Express, Airborne, or a
similar courier), or (iii) actual receipt by such party or an employee or agent
of such party.
 
32.2. All notices to Purchaser hereunder shall be deemed given upon actual
receipt by one of the following officers of Purchaser: Tolbert Marks or Thomas
Landry. For the purposes hereof, notices hereunder shall be sent to the
addresses hereafter, or to such other addresses as each such party may in
writing hereafter indicate.
 
32.3. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement, and any party delivering such
an executed counterpart of the signature page to this Agreement by facsimile to
any other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.
 
33. True Sales. Seller and Purchaser acknowledge and agree that the sale of
accounts contemplated and covered hereby are fully intended by the parties
hereto as true sales governed by the provisions of Section 306.103 of the Texas
Finance Code and Section 9.109(e) of the Texas Business and Commerce Code, as
each may be amended from time to time, and, accordingly, legal and equitable
title in all of Seller’s accounts sold to and purchased by Purchaser from time
to time hereunder will pass to Purchaser.
 
34. Proprietary Information. Except as to the extent required by law, each of
the parties agrees that it will not disclose, and will not include in any public
announcement, the name of the other party, unless expressly agreed to by the
other party or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent agreed to or required. Neither party
shall disclose or cause to be disclosed (i) any proprietary information
concerning each other, including, without limitation, any information regarding
actual or potential investments, valuations, financial information, trade
secrets and the like which is proprietary in nature and non-public,
(collectively, “Proprietary Information”), (ii) the terms and provisions of this
Agreement, or (iii) the existence or content of any consent or other action
pursuant to this Agreement to any other person, except as otherwise required by
any regulatory authority, law or regulation, or by legal process, without the
prior written consent of the other party.
 
35. Securities Laws Compliance. Purchaser acknowledges that United States
securities laws and the rules and regulations promulgated thereunder prohibit
any person with material, non-public information about a company from
purchasing, selling, trading or entering into options, puts, calls or other
derivatives in respect of securities of such issuer or from communicating such
information to any other person or entity. The undersigned agrees not to engage
in any such transactions in the securities of Seller on the basis of such
information, not to “tip” or otherwise disclose to any such person or entity
such information, and to comply with applicable laws with respect to the
Proprietary Information or other confidential information.
 
36. No Solicitation of Employees. Each Party covenants that for a period of
one(1) year following the date of this Agreement, such Party will not, directly
or indirectly, solicit for employment or hire any employee of the other Party or
any of the other Party’s subsidiaries with whom such Party has had contact or
who became known to such Party in connection with this Agreement and the
transactions contemplated herein; provided, however, that the foregoing
provision will not prevent either Party from employing any such person who
contacts such Party on his or her own initiative without any direct or indirect
solicitation by or encouragement from the Party.

Page 13 of 15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this agreement on the day and year
first above written.
 
SELLER:
TXP CORPORATION, a Nevada corporation        
By:
/s/ Michael C. Shores
   
Michael C. Shores, President and CEO
     
PURCHASER:
LANDRY MARKS PARTNERS LP, a Texas limited
partnership
       
By:
Landry Marks GP LLC, a Texas limited liability company, its General Partner
       
By:
/s/ Tolbert B. Marks
   
Tolbert B. Marks, Manager
       
Address:
8401 North Central Expressway, Suite 850
   
Dallas, Texas 75225

 
Page 14 of 15

--------------------------------------------------------------------------------


 
EXHIBIT A
 
GENERAL RELEASE
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, the undersigned and each of them (collectively “Releasor”)
hereby forever releases, discharges and acquits Landry Marks Partners LP.
(“Releasee”), its parent, directors, partners, agents and employees, of and from
any and all claims of every type, kind, nature, description or character, and
irrespective of how, why, or by reason of what facts, whether heretofore
existing, now existing or hereafter arising, or which could, might, or may be
claimed to exist, of whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, each as though fully set forth
herein at length, to the extent that they arise out of or are in way connected
to or are related to that certain Factoring and Security Agreement dated August
13, 2008
 
Releasor agrees that the matters released herein are not limited to matters
which are known or disclosed.
 
Releasor acknowledges that factual matters now unknown to it may have given or
may hereafter give rise to Claims which are presently unknown, unanticipated and
unsuspected, and it acknowledges that this Release has been negotiated and
agreed upon in light of that realization and that it nevertheless hereby intends
to release, discharge and acquit the Releasee from any such unknown Claims.
 
Acceptance of this Release shall not be deemed or construed as an admission of
liability by any party released.
 
Releasor acknowledges that either (a) it has had advice of counsel of its own
choosing in negotiations for and the preparation of this release, or (b) it has
knowingly determined that such advise is not needed.
 
DATED:        
 
Individual Releasor:
                   
[Name of individual], individually
   
Entity Releasor:
By:
             
Name:
           
Title:
            

 
Page 15 of 15

--------------------------------------------------------------------------------


 